DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims  objected to because of the following informalities:  Claims 26, 32, and 38, recite, in part, “DCCH using AM Radio Link Control”. The acronyms DCCH and AM have not been previously defined in the claim, and should be initially defined.  Appropriate correction is required.


Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed from 12/23/2020 with over 500 entries have been received, and entered into the record. However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references.
MPEP § 2004.13 states: 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Further, it should be noted that an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49  of U.S. Patent No. 8,644,829 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of U.S. Patent 8,644,829 B2
Regarding claim 26: A method for processing signaling release indication cause at a wireless network, comprising the steps of: receiving, from a user equipment, a signaling connection release indication at the wireless network, the signaling connection release indication including a cause for the signaling connection release indication, wherein the cause is set to "UE Requested PS Data session end"; and in response to determining that said cause included in the received signaling connection release indication is indicative of a radio resource control (RRC) state or mode transition request, processing, at the wireless network, the received signaling connection release indication.
Claim 1: A method for processing a signaling connection release indication message at a user equipment, the method comprising: determining, at the user equipment, that no more data is expected; setting, at the user equipment, a signaling connection release indication cause in the signaling connection release indication message if, at the user equipment, no more data is expected; and sending the signaling connection release indication message with the signaling connection release indication cause to a wireless network, wherein the signaling connection release indication message is a request for a network-controlled state transition to an efficient battery Radio Resource Control (RRC) state or mode.


	As can be seen from the table above claim 26 and claim 1 disclose techniques for a UE to recognize that no more packet switch (PS) data is to be transmitted from the UE, and for the UE to configure an RRC signaling connection release message that was detailed in 3GPP 25.331 v6.5.0. The signalling connection release message including a cause that indicates that no more user data is expected. The instant application states that the cause the is “Request PS data session end” which is an indication that no more data is expected. Furthermore, the dependent claims of the ‘829 Patent teaches: 
	Claims 2, 19, 26, and 42,: “wherein the cause is indicative of a request by the user equipment to end a packet switched (PS) data session”;
	Claims 8, 23, 28, and 46, : “wherein the cause is set to UE Requested PS Data session end”.
	As shown when including the dependent claims of the ‘829 Patent with the limitations of the independent claims 1, 17, 25, and 41, the claims are obvious in view of one another and if allowed without a terminal disclaimer would unjustifiably time-wise extend the Patent right of the ‘829 Patent. Thus a terminal disclaimer is required. 
	Furthermore, other of the dependent claims are similar to the  dependent claims of the instant application, for example:
	Claims 27 and 33 of the instant application correspond to the dependent claims 14, 16, 24, 37-38, and 49. 

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 10,582,562 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, as discussed above the independent claims of the instant application are substantially similar to the independent and dependent claims such that the allowance without a terminal disclaimer would unjustifiably time-wise extend the Patent rights on the ‘562 Patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 11,147,121 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, as discussed above the independent claims of the instant application are substantially similar to the independent and dependent claims such that the allowance without a terminal disclaimer would unjustifiably time-wise extend the Patent rights on the ‘121 Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23-24, 27, 29-30, 33, and 35-36, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abrol (US 6,654,630 B1).
Regarding claims 21, 27, and 33, Abrol discloses:
A method stored on a non-transitory computer readable medium, for a network node, comprising: 
receiving, at the wireless network node (fig.2 which teaches a wireless network) and from a user equipment (UE) (fig.2 which discloses a subscriber station), a signaling connection release indication (fig.2 element 218 and col.7 lines 42-43 which teaches that the UE transmits a connection release message (e.g. a release request)), wherein the signaling connection release indication (fig.2 release request) includes a cause for the signaling connection release indication (fig.2 the release request and col.8 table 1 which teaches that the release request (e.g. Termination Notification) comprises a release order message and particular sessions that should be terminated (e.g. a cause being that these particular packet data sessions are to be terminated) col.8 lines 1-13), wherein the cause indicates an end of packet switched (PS) data session (col.8 lines 1-13 and 30-45 teaches another the first message which indicates specific sessions which should be terminated); and 
in response to determining that the cause included in the received signaling connection release indication is indicative of a radio resource control (RRC) state or mode transition request (col.7 lines 45-67 and col.8 lines 1-45 teaches that the release request indicates to the network that the UE would like to enter into an idle mode, see e.g. col.7 lines 45-55, which recite, in part, “t is undesirable to send such a packet data session termination notification in connect order message 216 for at least two reasons. First, connect order message 216 leaves the packet data call in an active state. Some kind of call release message would still need to be sent.”), processing, at the wireless network, the received signaling connection release indication (fig.2 wherein the UE transmits the release request message to the network, which would be processed by the network).
Regarding claims 23, 29, and 35, Abrol discloses:
receiving a second signaling connection release indication, wherein the second signaling connection release indication includes a second cause, and the second cause is an abnormal condition (col.10 lines 45 – 54 teaches transmitting a signaling connection release message for an interface that cannot be reached and the table teaches that specific sessions can be identified).
Regarding claims 24, 30, and 36, Abrol discloses:
wherein the abnormal condition is an expiry of a timer at the UE (col. 2 lines 30-35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22, 26, 28, 34, and 38, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrol as applied to claim 21 above, and further in view of 3GPP 25.331 v6.9.0 (2006 – 03).
Regarding claim 22, 28, and 34, Abrol discloses:
wherein the RRC state or mode transition request is a transition to a battery efficient state or mode (see rejection of claim 21), but does not explicitly disclose:
and the battery efficient state or mode transition is an idle state or mode transition or one of the following RRC Connected states: CellFACH, CellPCH, or URAPCH.
However, the battery efficient states as discussed above were well-known in the art.
For example, the disclosure of 3GPP teaches and the battery efficient state or mode transition is an idle state or mode transition or one of the following RRC Connected states: CellFACH, CellPCH, or URAPCH (pg.41 and Section 7 sub-section 7.1 which discloses the RRC States and State Transitions).

7.1	Overview of RRC States and State Transitions including GSM
Figure 7.1-1 shows the RRC states in UTRA RRC Connected Mode, including transitions between UTRA RRC connected mode and GSM connected mode for CS domain services, and between UTRA RRC connected mode and GSM/GPRS packet modes for PS domain services. It also shows the transitions between Idle Mode and UTRA RRC Connected Mode and furthermore the transitions within UTRA RRC connected mode. 
    PNG
    media_image1.png
    402
    659
    media_image1.png
    Greyscale

NOTE:	1: The indicated division within Idle Mode is only included for clarification and shall not be interpreted as states.
Figure 7.1-1: RRC States and State Transitions including GSM
	As shown above, while the UE is in UTRA RRC Connected Mode it can attain URA_PCH, CELL_DCH, CELL_PCH, and CELL_FACH. When the UE is released from a signalling connection or receives a connection release message which transitions the mobile device to RRC_IDLE mode. 
	It would have therefore been obvious to one of ordinary skill in the art prior to the conception of the invention discussed in the instant application to combine the pre-emptive signaling connection release as discussed Abrol which includes an explicit indication of a packet data session ending, with the signalling connection release of 3GPP which is used to transition a mobile device to a more battery efficient state. The motivation/suggestion would have been to allow for a UE to become more battery efficient by allowing the UE signal a release instead of waiting for the network which allows for more power savings at the UE as discussed in Abrol. 
	Regarding claim 26, 32, and 38, 3GPP discloses:
	wherein the signaling connection release indication is received on an uplink DCCH using AM Radio Link Control (RLC) (It is well-known that a UE may transmit uplink information on DCCH using AM RLC for example, 8.1.6.3 the UE transmits capability information on DCCH using unacknowledged mode or acknowledged mode, pg.115 explicitly disclose that the UE transmits a connection release on the DCCH using AM RLC).
	
Allowable Subject Matter
Claims 25, 31, and 37, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art Abrol which was used in the above rejection of the claims teaches an inactivity timer used for transmitting a request to release resources by the UE to the network. The release message can also indicate abnormal status of plural connections, but does not disclose the subject matter of the above claims wherein particular timers, (e.g. 3330, 3340, etc.) are used to initiate a signaling connection release by the UE to the network. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang (US 6,845,236 B2) “Method for Concurrent Multiple Services in a Mobile Communication System”
Kari (US 6,243,579 B1) “Controlling Operating States of a Mobile Station in A Packet Radio System”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411